Order and judgment (one paper), Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered on December 5, 1990, which granted plaintiffs motion for summary judgment, declared the subject buildings to be a single horizontal multiple dwelling, declared the plaintiff protected by the Rent Stabilization Law, and referred the issue of lawful rent and rent overcharge to the Division of Housing and Community Renewal, unanimously affirmed, without costs.
The IAS Court properly concluded that the issue of whether or not the buildings had a total of six residential units on May 6, 1969 (see, Rent Stabilization Law [Administrative Code of City of New York] § 26-505) is not material. The more expansive definition of a horizontal multiple dwelling found in Emergency Tenant Protection Act (ETPA) § 5 (a) (4) (b) (L 1974, ch 576, § 4; McKinney’s Uncons Laws of NY § 8625 [a] [4] [b]) does not include this date. The ETPA was intended to provide substantive protection more expansive than that in the pre-existing Rent Stabilization Law, and any housing accommodation not expressly excluded by the ETPA is included in the regulation, even if it was not previously so included (Matter of Salvati v Eimicke, 72 NY2d 784, rearg denied 73 NY2d 995).
The two adjacent buildings share common owners currently, and did when owned by the defendants’ predecessors. The buildings share common management, a common heating plant, a common electric mainline, a common fire exit, common internal access doors that have been open on all four floors at one time or another, a common mortgage, and a common fire and multi-peril insurance policy. They have been treated as a single entity both by owners and by tenants. Although there are a few indicia of separate ownership, the record supports the IAS Court’s conclusion that the buildings constitute a horizontal multiple dwelling as a matter of law on the basis of sufficient indicia of common facilities (Matter of Salvati v Eimicke, supra). Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.